IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,886-02


                    EX PARTE TIMOTHY DECARLOS SIMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 27895 HC-2 IN THE 6TH DISTRICT COURT
                              FROM LAMAR COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault and sentenced to eighty years’ imprisonment.

The Sixth Court of Appeals affirmed his conviction. Sims v. State, No. 06-19-00016-CR (Tex.

App.—Texarkana Jul. 31, 2019) (not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective because he failed

to file a pre-trial motion requesting appointment of a medical expert and adequately investigate the

case, which Applicant argues were necessary to show that Lakesha Reeves’s orbital rim fracture did

not constitute “serious bodily injury” and was potentially attributable to a prior accident. Applicant
                                                                                                       2

also contends that appellate counsel was ineffective because he failed to (1) timely challenge the

sufficiency of the evidence via a motion for new trial; and (2) raise a claim on direct appeal that the

trial court improperly denied trial counsel’s request for the lesser-included offense instruction of

misdemeanor assault.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Smith v. Robbins, 528 U.S. 259 (2000); Ex parte Miller, 330 S.W.3d 610 (Tex.

Crim. App. 2009). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel and appellate counsel to respond to Applicant’s claims. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing,

it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be represented

by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE

CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify

this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall also make findings

of fact and conclusions of law as to whether appellate counsel’s performance was deficient and

Applicant was prejudiced. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,
                                                                                                   3

affidavits, motions, objections, proposed findings and conclusions, orders, transcripts from hearings

and depositions, and copies of the reporter’s records from Applicant’s trial. See TEX . R. APP . P.

73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from this Court.



Filed: June 22, 2022
Do not publish